DETAILED ACTION
This action is in response to the amendment filed 27 October 2021. 
	Claims 1 – 20 are pending and have been examined.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. §101
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.
	Applicant argues / remarks that “Claims 1-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant believes the above-noted amendments now obviate these rejections”.  Examiner respectfully disagrees.
	Applicant amended the claims to recite providing a network-based work assignment platform comprising a cloud processing environment, wherein the cloud processing environment comprises a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises executable instructions and by the processor that executes the executable instructions.  However these amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.1 As shown in the following paragraphs of Applicant’s specification:
[0015] The registration, assignment, and management system 110 includes a plurality of software modules comprising executable instructions. A server or a plurality of servers logically organized as a cloud  processing environment (cloud) comprises hardware processors and non-transitory computer-readable storage media having the executable instructions. When the executable instructions are executed by the processors from the non-transitory computer-readable storage media, the processors perform the processing recited herein and below for the registration, assignment, and management system 110. 
[0094] In an embodiment, the at least one server 401 comprises a plurality of servers 401 logically organized and cooperating as a cloud processing environment (cloud).
	
	the cloud processing environment is merely a recitation of generic computer structure that serves to perform generic computer functions previously known to the industry.  The newly amended limitations are no more than mere instructions to apply the exception using a generic computer component.  The 35 USC 101 rejection is maintained. 
35 U.S.C. §102 / §103
Applicant’s arguments with respect to the 35 USC 102 rejection of the amended claims 1, 12, and 19 have been considered, but as shown below, the combined references of Frazier, Balasia, and Bochaton disclose the newly amended limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of  matching, on the network-based work assignment platform, a temporary job associated with the temporary job posting to a registered worker; and coordinating, on the network-based work assignment platform, performance of the temporary job and a payment to the registered worker when the temporary job is completed for the registered employer by the registered worker. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity / fundamental economic activities [e.g. s managing relationships or transactions between people; scheduling; hiring], by performance of the limitations in the human mind, but for the recitation of generic computer components.  The claim limitations are directed to comparing a job applicant to a job opening, and coordinating the performance and pay of the temporary employee for the employer.  Further, nothing in the claim elements precludes the steps from practically being performed in the mind.  The claim recites an abstract idea. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 12, and 19 recite the additional limitations of (or substantially similar to) registering a plurality of employers and a plurality of workers on a network-based work assignment platform; and receiving, on the network-based work assignment platform, a temporary job posting from a registered employer; however these limitations are recited at a high level of generality [i.e. a general means of collecting worker and employee information], and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claims further recite providing a network-based work assignment platform comprising a cloud processing environment, wherein the cloud processing environment comprises a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises executable instructions; however this limitation is recited at a high level of generality, e.g. a computer with a processor and instructions, and amounts to mere instructions to apply an exception on a computer2, and merely automates the steps.  The claims further recite maintaining, by the processor that executes the executable instructions on the network-based work assignment platform, an audit and compliance record for the temporary job positing and the coordinating, however this is merely storing information in memory, which is well-understood, routine, conventional activity3.
	Independent claim 12 further recites the additional limitations of providing worker interfaces to a plurality of worker devices associated with workers; and providing employer interfaces to a plurality of employer devices associated with employers; however this is also recited a high level of generality, and are merely an interfaces  on generic computer devices through which data is collected.  Independent claim 19 recites the additional limitations of a network-based work assignment platform comprising at least one server having a processor and a non-transitory computer-  readable storage medium, wherein the non-transitory computer-readable storage medium comprising executable instructions; wherein the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform processing; however these components are recited at a high level of generality, and merely automates the steps. 
	Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In respect to exemplary dependent claims 2 – 11:
Claims 2 – 4 merely further describe the collected data;
Claims 5 and 6 merely further define the matching step;
Claims 7 – 9 and 11 merely further define the coordinating step; and 
Claim 10 merely recites a generic computer structure, i.e. an API. 
		
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a network-based work assignment platform comprising a cloud processing
environment, worker interfaces to a plurality of worker devices; an assignment platform; an API, a network-based work assignment platform comprising at least one server having a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprising executable instructions] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0087]-[0097], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (U.S. 2002/0123921), in view of Balasia et al. (U.S. 2019/0259002, hereinafter Balasia), in further view of Bochaton (U.S. 2018/0301218).
	Claims 12 – 15, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (U.S. 2002/0123921), in view of Balasia et al. (U.S. 2019/0259002, hereinafter Balasia), in further view of Bochaton (U.S. 2018/0301218).
	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (U.S. 2002/0123921), in view of Balasia et al. (U.S. 2019/0259002, hereinafter Balasia), in further view of Bochaton (U.S. 2018/0301218).

In respect to claim 1, Frazier discloses a method, comprising:
	registering, by the processor that executes the executable instructions, a plurality of employers and a plurality of workers on a network-based work assignment platform (see at least [0029] FIGS. 2A-2B are flow charts outlining the steps for inputting data into the computing system 24 by an employee A according to the teachings of the present invention. With reference to FIGS. 1, 2A and 2B, the steps of the method will now be explained. The method begins with step 100, where the employee A requests an initial job application from the computing system 24 via the employee input terminal 22. Next, in step 102, the computing system 24 provides a detailed initial application to the employee A via the employee input terminal);
	receiving, by the processor that executes the executable instructions and on the network-based work assignment platform, a temporary job posting from a registered employer (see at least  [0035] ... The method then moves to step 218, where the employer Z submits a job notice request to the computing system 24. In step 220, the computing system receives the job notice and stores the data associated with the job notice request in the requirements database 28);
	matching, by the processor that executes the executable instructions and on the network-based work assignment platform, a temporary job associated with the temporary job posting to a registered worker  (see at least  [0025] The computer correlates and matches data from both the employee input terminal 22 and the employer input terminal 23 to create matching results. The matching results includes a list of selected employees meeting a qualification criterion requested by the employer via the employer input terminal 23. The matching results are then sent to the broadcasting module 32. The broadcasting module broadcasts the job descriptions to the selected employees meeting the qualifications requested by the employer; see further [0035] ... Additionally, the computing system automatically scans all employee records located in the qualifications database 30. Only those employees submitting an application such as that described in FIGS. 2A-2B have records stored within the qualifications database. The computing system creates a list of all employees matching the requirements submitted by the employer Zin the job request) ; and
	coordinating, by the processor that executes the executable instructions and on the network-based work assignment platform, performance of the temporary job and a payment to the registered worker when the temporary job is completed for the registered employer by the registered worker (see at least  [0027] The computing system 24 may also be optionally utilized to track employee hours and assist in payment to the employee, such as electronically paying earned wages into a bank account selected by the employee. Additionally, the computing system may determine and bill the employer for the services provided, such as billing for hours worked by the employee; see further [0036] ...In step 228, each matching employee candidate accepts, rejects, or ignores the job notice request. In step 230, the broadcasting module receives responses from the candidates choosing to respond (either to accept or reject). Then, in step 232, the computing system 24 determines which employee is the first to accept the job notice request. As discussed above, the computer preferably awards the job vacancy to the first employee to respond affirmatively. Alternatively, the computer may select an employee based on other criteria; see further [0038] The method then moves to step 242 where the employee S reports to work for employer Z. In step 244, the employer Z records the start and stop times of the employee S and sends the times to the computing system 24. Next, in step 246, the computing system creates an employment record having the recorded start and stop times of the employee S). 
	While Frazier discloses the various components may be located in separate computing systems (see [0021]), it may not explicitly disclose providing a network-based work assignment platform comprising a cloud processing environment, wherein the cloud processing environment comprises a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises executable instructions. 
	Analogous art Balasia discloses providing a network-based work assignment platform comprising a cloud processing environment, wherein the cloud processing environment comprises a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises executable instructions (see at least [0063] FIG. 1 is a block diagram illustrating an exemplary or representative search system 100 for personalization of search results and search result ranking in a search  engine. FIG. 2 is a block diagram illustrating an exemplary or representative (Internet-based or "cloud" based) server system (equivalently referred to as a computer server) or apparatus 200 for personalization of search results and search result ranking in a search engine, typically utilized in the search system 100; see further [0138] A memory 205, 310 and/or a data storage device 250 may be embodied as any type of data storage device, such as RAM, FLASH, DRAM, SDRAM, SRAM, MRAM, FeRAM, ROM, EPROM or E2PROM, and is utilized for data storage, and also may be utilized to store any program instructions or configurations which may be utilized by a processor 210, 305. More specifically, the memory 205, 310 and/or a data storage device 250 may be embodied in any number of forms, including within any nontransitory, machine-readable data storage medium, memory device or other storage or communication device for storage or communication of information...). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the cloud based platform of Balasia  with the separate computing systems in Frazier. 
Thus, the simple substitution of one known element for another producing a predictable result of allowing the use of commercial cloud systems to run the employee system to save costs,  renders the claim obvious. 
	
	While Frazier discloses maintaining employee records (see at least [0038]) Frazier and Balasia may not explicitly disclose maintaining, by the processor that executes the executable instructions on the network-based work assignment platform, an audit and compliance record for the temporary job positing and the coordinating.
	Bochaton discloses maintaining, by the processor that executes the executable instructions on the network-based work assignment platform, an audit and compliance record for the temporary job positing and the coordinating (see at least [0063] ... For audit trail, chronological listing of all created, edited, deleted, authorized, cancelled, posted, re-posted jobs may be included; see further  [0097] FIG. 7 depicts an example of an integrated platform for the smart healthcare staffing system. As described in detail above, the platform may include mobile and website portal signup and a vetting system for credentials and compliance).
	It would have been obvious to one of ordinary skill in the art to include in the staffing system of Frazier and Balasia the maintaining records for an audit trail as taught by Bochaton since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of storing any pertinent employee data in an employee record for later auditing of employees for legal or future hiring purposes. 

In respect to claim 7, the combined invention Frazier, Balasia, and Bochaton discloses the method of claim 1 (see Id.), Frazier further disclosing  wherein coordinating further includes receiving a selection made by the registered employer from a ranked listing of matching workers that identifies the registered worker, receiving specific temporary job information with the selection, and sending the specific temporary job information to the registered worker (see at least [0036] ... The job notice request is sent to each employee candidate via the preferred mode of communication selected by each employee (e.g., fax, mobile phone, beeper, e-mail, etc.). Next, in step 226, each matching employee candidate receives the job notice request with all relevant information. The relevant information may be only that information which allows each employee to make an informed decision).

In respect to claim 8, the combined invention Frazier, Balasia, and Bochaton discloses the method of claim 7 (see Id.), Frazier further disclosing, wherein coordinating further includes receiving an acknowledgment from the registered worker, providing the specific temporary job information to the registered worker, and sending the acknowledgment to the registered employer (see at least  [0036] ... As discussed above, the computer preferably awards the job vacancy to the first employee to respond affirmatively. Alternatively, the computer may select an employee based on other criteria. For example, a specific pool of preferred employees may be given priority over other employees when awarding a job. The computer may award the first preferred employee the job. If no preferred employee responds, after a selected period of time, another employee not from the specific pool, may then be chosen. In still another embodiment, the employee with the best qualifications may be awarded the job, rather than the first to reply. Alternatively, rather than the computing system selecting the employee to fill the job vacancy from those employees responding affirmatively, the employer or some third party may select the employee from a provided list of employees responding affirmatively to the request. The system 20 provides for the selective determination of the employee to fill the job vacancy. Next, in step 234, the computing system 24 notifies the employer Z that the selected job opening is filled).


In respect to claim 12, Frazier discloses a method, comprising:
	providing [worker interfaces] an application to a plurality of worker devices associated with workers
	providing [employer interfaces] an application  to a plurality of employer devices associated with employers (see at least FIG. 2A and 3A, and see further  [0021] FIG. 1 is a simplified block diagram illustrating the components of a system 20 for fulfilling staffing requests in the preferred embodiment of the present invention. The system includes an employee input terminal 22 communicating with a computing system 24. Additionally, the system 20 includes an employer input terminal 23 communicating with the computing system 24. The computing system includes a computer 26, requirements database 28, a qualifications database 30, and a broadcasting module 32. In the preferred embodiment of the present invention, the components of the computing system reside in one location. However, in alternate embodiments of the present invention, the various components may be located in separate computing systems. [0022] The employee input terminal 22 and employer input terminal 23 may be any device which allows an employee or employer to provide data to the computing system 24. The employee and employer input terminals may each include a keyboard, a touch screen, or voice recognition system. In another alternate embodiment, each input terminal may be a conventional personal data assistant (PDA). Each terminal may be wired directly to the computing system 24 or communicate via wireless communications, which is well known in radio telecommunications systems. It must be understood, that any device may be used which can effectively transfer data between an employee/ employer and the computing system 24. Additionally, the inputted data may be encrypted for secure transmission to the computer);
	While Frazier discloses using the internet to connect employer and employee terminals (see at least  [0045] ... In the preferred embodiment of the present invention, each input terminal may communicate with the computing system via the Internet), it may not explicitly disclose providing worker interfaces or providing employer interfaces.
	Analogous art Balasia discloses providing worker interfaces or providing employer interfaces (see at least [0066] A user can connect to the search engine 225 within a server system 200 to submit a query and receive search results, as discussed in greater detail below with reference to FIG. 6. When the user submits the query through a user input device 345 attached to or forming part of a client device 300, 300A (such as a keyboard, a touch screen, a mouse, etc.), a client-side query signal is sent into a network 110 and is forwarded to the server system 200 as a server-side query signal. Server system 200 can be one or more server devices in one or more locations. A server device 200 includes a processor 210, which can include the search engine 225 loaded therein. A processor 210 is structured or otherwise programmed to process instructions within the server system (or apparatus) 200. These instructions can implement one or more components of the search engine 225. The processor 210 can be a single-threaded processor or a multi-threaded processor, and can include multiple processing cores 212. The processor 210 can process instructions stored in the memory 205 related to the search engine 225 and can send information to the client devices 300, 300A, through the network 110, to create a graphical presentation in a user interface of the client device 300, 300A ( e.g., a search results web page displayed in a web browser, such as using HTML, XML, Javascript, etc., alone or in combination with each other), such as those illustrated and discussed below with reference to FIGS. 7-9).
It would have been obvious to one of ordinary skill in the art to include in the  employer  and employee input terminals communicating with the computing system over the internet of Frazier the web page (i.e. interface) as taught by Balasia since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of presenting a web based interface to the input terminals for communications over the internet. 
	Balasia, as combined with Frazier, further discloses providing a network-based work assignment platform comprising a cloud processing environment, wherein the cloud processing environment comprises a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises executable instructions (see at least [0063] FIG. 1 is a block diagram illustrating an exemplary or representative search system 100 for personalization of search results and search result ranking in a search  engine. FIG. 2 is a block diagram illustrating an exemplary or representative (Internet-based or "cloud" based) server system (equivalently referred to as a computer server) or apparatus 200 for personalization of search results and search result ranking in a search engine, typically utilized in the search system 100; see further [0138] A memory 205, 310 and/or a data storage device 250 may be embodied as any type of data storage device, such as RAM, FLASH, DRAM, SDRAM, SRAM, MRAM, FeRAM, ROM, EPROM or E2PROM, and is utilized for data storage, and also may be utilized to store any program instructions or configurations which may be utilized by a processor 210, 305. More specifically, the memory 205, 310 and/or a data storage device 250 may be embodied in any number of forms, including within any nontransitory, machine-readable data storage medium, memory device or other storage or communication device for storage or communication of information...).

	Frazier, as combined with Balasia, further discloses obtaining through the worker interfaces worker profiles for the workers (see at least [0029] FIGS. 2A-2B are flow charts outlining the steps for inputting data into the computing system 24 by an employee A according to the teachings of the present invention. With reference to FIGS. 1, 2A and 2B, the steps of the method will now be explained. The method begins with step 100, where the employee A requests an initial job application from the computing system 24 via the employee input terminal 22. Next, in step 102, the computing system 24 provides a detailed initial application to the employee A via the employee input terminal; see further [0033] FIGS. 3A-3D are flow charts outlining the steps for matching employees with an employer's job request and broadcasting the results to the selected employers according to the teachings of the present invention. With reference to FIGS. 1, 3A, 3B, 3C, and 3D, the method will now be explained. The method begins with step 200 where an employer Z requests an application to the system 20 via the employer input terminal 23. Next, in step 202, the employer completes the application and sends the completed application to the computing system 24 via the employer input terminal);
	obtaining through the employer interfaces employer profiles for the employers see at least [0033] FIGS. 3A-3D are flow charts outlining the steps for matching employees with an employer's job request and broadcasting the results to the selected employers according to the teachings of the present invention. With reference to FIGS. 1, 3A, 3B, 3C, and 3D, the method will now be explained. The method begins with step 200 where an employer Z requests an application to the system 20 via the employer input terminal 23. Next, in step 202, the employer completes the application and sends the completed application to the computing system 24 via the employer input terminal);;
	providing a work assignment platform through network connections between the worker interfaces and the employer interfaces6 (see at least [0022] The employee input terminal 22 and employer
input terminal 23 may be any device which allows an employee or employer to provide data to the computing system 24. The employee and employer input terminals may each include a keyboard, a touch screen, or voice recognition system. In another alternate embodiment, each input terminal may be a conventional personal data assistant (PDA). Each terminal may be wired directly to the computing system 24 or communicate via wireless communications, which is well known in radio telecommunications systems. It must be understood, that any device may be used which can effectively transfer data between an employee/ employer and the computing system 24. Additionally, the inputted data may be encrypted for secure transmission to the computer. The input terminals may include terminal encryption modules 25 and 27 to encrypt data prior to transmission to the computing system. In the preferred embodiment of the present invention, each input terminal may communicate with the computing system via the Internet); 
	matching, on the work assignment platform, particular workers to temporary jobs posted to the work assignment platform through particular employer interfaces of particular employers and based at least in part on the corresponding worker profiles of the particular workers, the corresponding employer profiles of the particular employers, and temporary job criteria that defines requirements for the temporary jobs (see at least  [0025] The computer correlates and matches data from both the employee input terminal 22 and the employer input terminal 23 to create matching results. The matching results includes a list of selected employees meeting a qualification criterion requested by the employer via the employer input terminal 23. The matching results are then sent to the broadcasting module 32. The broadcasting module broadcasts the job descriptions to the selected employees meeting the qualifications requested by the employer; see further [0035] ... Additionally, the computing system automatically scans all employee records located in the qualifications database 30. Only those employees submitting an application such as that described in FIGS. 2A-2B have records stored within the qualifications database. The computing system creates a list of all employees matching the requirements submitted by the employer Zin the job request); and 
	processing, on the work assignment platform, payments from the particular employers to the particular workers once the temporary jobs are completed by the particular workers (see at least  [0027] The computing system 24 may also be optionally utilized to track employee hours and assist in payment to the employee, such as electronically paying earned wages into a bank account selected by the employee. Additionally, the computing system may determine and bill the employer for the services provided, such as billing for hours worked by the employee). 
	While Frazier discloses maintaining employee records (see at least [0038]) Frazier and Balasia may not explicitly disclose maintaining, by the processor that executes the executable instructions on the network-based work assignment platform, an audit and compliance record for the temporary job positing and the coordinating.
	Bochaton discloses maintaining, by the processor that executes the executable instructions on the network-based work assignment platform, an audit and compliance record for the temporary job positing and the coordinating (see at least [0063] ... For audit trail, chronological listing of all created, edited, deleted, authorized, cancelled, posted, re-posted jobs may be included; see further  [0097] FIG. 7 depicts an example of an integrated platform for the smart healthcare staffing system. As described in detail above, the platform may include mobile and website portal signup and a vetting system for credentials and compliance).
	It would have been obvious to one of ordinary skill in the art to include in the staffing system of Frazier and Balasia the maintaining records for an audit trail as taught by Bochaton since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of storing any pertinent employee data in an employee record for later auditing of employees for legal or future hiring purposes. 

Claim 19 recites substantially similar limitations as those found in claim 12, and is rejected using the same rationale.  

In respect to claim 13, the combined invention of Frazier, Balasia, and Bochaton disclose the method of claim 12 (see Id.), Balasia further disclosing further comprising, providing searching and browsing through the worker interfaces and employer interfaces for current posted temporary jobs and current available workers to take any posted jobs (see at least  [0027] A computer server-implemented method for personalization of network search results and search result rankings is also disclosed. A representative method may comprise: using the computer server, receiving at least one query from a respondent or co-respondent via the network; in response to the at least one query, using the computer server, accessing at least one data storage device and selecting a plurality of return queries; using the computer server, transmitting the plurality of return queries to the respondent or co-respondent via the network; using the computer server, receiving a plurality of responses to the return queries from the respondent or co-respondent via the network).

In respect to claim 14, the combined invention of Frazier and Balasia disclose the method of claim 12 (see Id.), Balasia further disclosing wherein matching further includes providing ranked listings of matching workers to the particular employer interfaces based on at least the temporary job criteria (see at least [0095] Following the sorting and ranking of step 440, the personalized search results and search result rankings ( or a predetermined number or amount of personalized search results and search result rankings) are additionally filtered by the search engine 225, step 445, when indicated in the user profile information of a respondent or a co-respondent as mentioned above, such as to block or eliminate potential search results, e.g., to block or eliminate a ranked search result (combination) of a current employee and current employer, for example and without limitation. The (filtered) personalized search results and search result rankings are output by the search engine 225 to each of the respondents and co-respondents, step 450, such as through the representative, personalized, sorted and ranked listing 910 of candidates shown on GUI 900 illustrated in FIG. 9A).

In respect to claim 15, the combined invention of Frazier, Balasia, and Bochaton disclose the method of claim 14 (see Id.), Balasia further disclosing wherein providing the ranked listings further includes sorting the ranked listings based on employer-provided sorting criteria provided through the particular employer interfaces (see at least  [0112] It should be noted that scoring for dichotomous variables, for yes or no responses, will tend to result in 100% alignment or 0% alignment of the responses of the respondent and co-respondent. As such, these responses may be weighted differently, or potentially given no weighting in determining the final alignment scores, for example and without limitation. Other types of responses may also be weighted differently based on user criteria, particularly in employment contexts, such as to flag or increase the visibility of veterans, disable persons, etc., in the personalized search results and search result rankings).

In respect to claim 17, the combined invention of Frazier, Balasia, and Bochaton disclose the method of claim 12 (see Id.), Bochaton further disclosing herein processing further includes receiving employer ratings from the particular workers upon completion and payment for the temporary jobs and maintaining the employer ratings with the particular employer profiles on the work assignment platform (see at least [0086] Cancellation metrics may be shown on the profile along with rating. The rating of hospitals may be done by the nurse on completion of the job [i.e. receiving employer ratings from the particular workers upon completion and payment for the temporary jobs and maintaining the employer ratings with the particular employer profiles on the work assignment platform] . Hospitals may be rated based on ease of getting oriented, team work, environment, supervisor, employer job meter or any other metrics deemed suitable. The rating may be system generated and may show the number of jobs posted, number of cancelations, percentage of cancelations, number of job authorizations, and percentage of authorizations in graphical format).

In respect to claim 18, the combined invention of Frazier, Balasia, and Bochaton disclose the method of claim 12 (see Id.), Bochaton further disclosing wherein processing further includes receiving worker ratings from the particular employers upon completion and payment for the temporary jobs and maintaining the worker ratings with the particular worker profiles on the work assignment platform (see at least [0084] The rating of nurses may be done via the mobile application and the healthcare provider portal as soon as the task ends and the job is time stamped by the supervisor at the healthcare provider. The rating may range from one-star to five-star from the lowest to the highest. Ratings may not be published instantaneously. Instead, they may be moderated by the platform where complaints, violations, no-shows are investigated. Ratings may be attributed to the nurse's profile and can be seen by healthcare providers whose job postings have been accepted by the nurse, for example). 

Claims  2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (U.S. 2002/0123921), in view of Balasia et al. (U.S. 2019/0259002), hereinafter Balasia), in further view of Bochaton (U.S. 2018/0301218), in further view of Smith (U.S. 2014/0095399), in further view of Lewin (U.S. 2018/0300687).

In respect to claim 2, the combined invention of Frazier, Balasia, and Bochaton discloses the method of claim 1 (see Id.), Frazier further disclosing wherein registering further includes creating work profiles for the plurality of workers, each work profile comprising: worker contact information, a geographic range assigned by the corresponding worker, a payment account of the corresponding worker, types of work desired by the corresponding worker, worker contact information, a work history, any certifications held by the corresponding worker, and worker-defined job criteria for any job desired by the corresponding worker (see at least  [0028] The system 20 may optionally allow employees to access a personal profile database providing past and future work schedules. Additionally, the system 20 may allow the employee to revise qualification data such as salary range, bank account information, and communication mode preferences; see further [0029]... Next, in step 102, the computing system 24 provides a detailed initial application to the employee A via the employee input terminal. The detailed application may include such information that the system 20 deems necessary to match the skills of the employee A with any job openings. For example, information requested may include education, skills, prior experience, social security number, etc. ...; see further  [0031] Next, in step 114, the employee A is assigned a personal identification number (PIN), which allows access to a personal profile established for the employee A In step 116, the employee A is granted access to the personal profile by inputting the PIN into the employee input terminal 22. In step 118, the employee A completes or revises the personal profile. The personal profile includes preferences of the employee A, such as hours to be worked each week, days available, salary range, range of work locations, undesirable work locations, and desired method of communication (e.g., fax, beeper, mobile phone, computer, etc.). In step 120, the computing system 24 receives the inputted personal profile and stores the data within the qualifications database 30).
	Frazier may not explicitly disclose each work profile comprising work references and reference contact information or any licenses held by the corresponding worker
	Analogous art Smith discloses or any licenses held by the corresponding worker (see at least [0104] The website allows job candidates to create virtual profiles (FIG. 12) including name, personal bio, demographic info, personal videos & pictures, education history, work history, work examples, professional licenses, professional goals and other relevant information. The virtual profile creation page is accessed by clicking on button 27 (FIG. 6). Clicking the "SUBMIT" button 29 saves this information. The website then displays the job candidate's dynamic virtual candidate profile online (FIG. 13) when button 31 (FIG. 6) is clicked).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the license information of an employee of Smith with the profile storing employment related information in Frazier, Balasia, and Bochaton. 
Thus, the simple combination of one known element with another producing a predictable result of including any pertinent information in an employee profile,  renders the claim obvious. 
	Further, analogous art Lewin discloses work references and reference contact information (see at least [0027] It is another object of the present invention to provide an employment platform to review job seeker profile information, including pictures of the individuals, specific information (height, weight, etc.) and/or their previous work experience, reviews, references and availability).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination / substitution itself- that is the employee reference information of Lewin with the profile storing employment related information in Frazier, Balasia,  Bochaton, and Smith. 
Thus, the simple combination of one known element with another producing a predictable result of including any pertinent information in an employee profile, renders the claim obvious. 
. 
In respect to claim 3, the combined invention of Frazier, Balasia, Bochaton, Smith, and  Lewin disclose the method of claim 2 (see Id.), Frazier further disclosing wherein registering further includes creating employer profiles for the plurality of employers, each employer profile comprising: payment accounts and payment systems of the corresponding employer, work scheduling systems of the corresponding employer, human resources systems of the corresponding employers, types of jobs offered by the corresponding employer, certifications and licenses of the corresponding employer, geographic locations of the jobs offered by the corresponding employer, and employer-defined job criteria for each of the jobs (see at least [0034] In step 206, it is determined by the computing system 24 utilizing the credit report received from the financial institution whether the employer Z's has approved credit. If the computing system determines that the employer Z is rejected, the method moves to step 208 where the system 20 sends a credit rejection notice to the employer Z. The notice may be sent through the employer input terminal, via voice, fax, mail, or any other means providing notification to the employer Z. However, if the employer Z is approved, the method moves from step 206 to step 210 where a credit approval notice is sent to the employer Z. As with the rejection notice, the approval notice may be sent through employer input terminal, via voice, fax, mail, or any other means providing notification to the employer Z. The credit approval process is optional. If a credit/debit system is not utilized by the system, the employer Z may not be required to complete a credit check. In alternate embodiments of the present invention, the employer Z may provide a deposit account having a specified amount of money within the account, or completely forego providing any credit payments (e.g., employee salary or service fees charged by the system 20 are paid at a later time). [0035] Next, in step 212, the computing system 24 sends a unique PIN to the employer Z. In step 214, the employer Z may communicate and request service from the system 20 by utilizing the PIN. In step 216, the employer Z may include a detailed description of job requirements which may include shift, days, specific tasks, salary offer, contact name, special notes, and any required qualifications).

In respect to claim 4, the combined invention Frazier, Balasia, Bochaton, Smith, and  Lewin disclose the method of claim 3 (see Id.), Frazier further disclosing wherein receiving further includes receiving specific job requirements with the temporary job posting (see at least [0035] Next, in step 212, the computing system 24 sends a unique PIN to the employer Z. In step 214, the employer Z may communicate and request service from the system 20 by utilizing the PIN. In step 216, the employer Z may include a detailed description of job requirements which may include shift, days, specific tasks, salary offer, contact name, special notes, and any required qualifications).

In respect to claim 5, the combined invention of Frazier, Balasia, Bochaton, Smith, and  Lewin disclose the method of claim 4 (see Id.), Balasia  further disclosing wherein matching further includes providing a trained machine-learning algorithm with the corresponding employer profile of the registered employer, the worker profiles, and the specific job requirements, and obtaining as output from the trained machine-learning algorithm a ranked listing of potential workers with the registered worker ranked first in the ranked listing (see at least [0058] As described in greater detail below, the representative embodiments provide a technical, artificial intelligence solution to an Internet-centric problem of over-inclusiveness of search results and distorted rankings of search results using the prior art keyword searching. Just as a computing system uses sensor information and reverse Bayesian computations to enable driving an automobile without human control, the representative embodiments automate the Internet-based searching and selection processes using highly relevant, user-determined characteristics and user-customizable parameters, resulting in personalization of search results, customized filtering and search result ranking. Stated another way, the representative embodiments employ artificial intelligence, search personalization, and customized search filtering to "match" information to a user (as a respondent or co-respondent) and provide the relevant and ranked information the user wants or needs (if available) at the point in time wanted or needed, without inundating the user with thousands of responses or documents which the user cannot possibly review in a reasonable or allocated time; [0095] Following the sorting and ranking of step 440, the personalized search results and search result rankings ( or a predetermined number or amount of personalized search results and search result rankings) are additionally filtered by the search engine 225, step 445, when indicated in the user profile information of a respondent or a co-respondent as mentioned above, such as to block or eliminate potential search results, e.g., to block or eliminate a ranked search result (combination) of a current employee and current employer, for example and without limitation. The (filtered) personalized search results and search result rankings are output by the search engine 225 to each of the respondents and co-respondents, step 450, such as through the representative, personalized, sorted and ranked listing 910 of candidates shown on GUI 900 illustrated in FIG. 9A. In representative embodiments, the search engine 225 may also and preferably does provide one or more push notifications ( e.g., a text or an email, for example, to a computer or a smartphone of a respondent or a co-respondent) of the personalized search results and search result ranking, step 455 (also illustrated as server- and client side messages 635, 640 and server- and client side push notification messages 645, 650 in FIG. 6); see further FIG. 9A and [0132] The representative embodiments have particular advantages in various contexts, such as employment searching. The representative embodiments enable personalization of search results and search result rankings, for both an employment candidate and a potential employer, with dramatic time savings and with much more highly relevant results).

In respect to claim 6, the combined invention Frazier, Balasia, Bochaton, Smith, and  Lewin disclose the method of claim 4 (see Id.), Frazier further disclosing  wherein matching further includes searching the worker profiles using the corresponding employer profile of the registered employer and the specific job requirements (see at least  [0025] The computer correlates and matches data from both the employee input terminal 22 and the employer input terminal 23 to create matching results. The matching results includes a list of selected employees meeting a qualification criterion requested by the employer via the employer input terminal 23. The matching results are then sent to the broadcasting module 32. The broadcasting module broadcasts the job descriptions to the selected employees meeting the qualifications requested by the employer; see further [0035] ... Additionally, the computing system automatically scans all employee records located in the qualifications database 30. Only those employees submitting an application such as that described in FIGS. 2A-2B have records stored within the qualifications database. The computing system creates a list of all employees matching the requirements submitted by the employer Zin the job request), obtaining a listing of matching workers (see at least  [0025] The computer correlates and matches data from both the employee input terminal 22 and the employer input terminal 23 to create matching results. The matching results includes a list of selected employees meeting a qualification criterion requested by the employer via the employer input terminal).
	Balasia further discloses sorting the listing with the registered worker ranked first in the listing (see at least FIG. 9A, and see further [0095] Following the sorting and ranking of step 440, the personalized search results and search result rankings ( or a predetermined number or amount of personalized search results and search result rankings) are additionally filtered by the search engine 225, step 445, when indicated in the user profile information of a respondent or a co-respondent as mentioned above, such as to block or eliminate potential search results, e.g., to block or eliminate a ranked search result (combination) of a current employee and current employer, for example and without limitation. The (filtered) personalized search results and search result rankings are output by the search engine 225 to each of the respondents and co-respondents, step 450, such as through the representative, personalized, sorted and ranked listing 910 of candidates shown on GUI 900 illustrated in FIG. 9A. In representative embodiments, the search engine 225 may also and preferably does provide one or more push notifications (e.g., a text or an email, for example, to a computer or a smartphone of a respondent or a co-respondent) of the personalized search results and search result ranking, step 455 (also illustrated as server- and client side messages 635, 640 and server- and client side push notification messages 645, 650 in FIG. 6).

Claims 9, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (U.S. 2002/0123921), Balasia et al. (U.S. 2019/0259002), hereinafter Balasia), in further view of Bochaton (U.S. 2018/0301218), in further view of Joao (U.S. 2004/0107192).

In respect to claim 9, the combined invention of  Frazier, Balasia, and Bochaton disclose the method of claim 8 (see Id.), however they may not explicitly disclose wherein coordinating further includes providing the corresponding worker contact information from the corresponding worker profile of the registered worker to the registered employer.
	Analogous art Joao disclsoes wherein coordinating further includes providing the corresponding worker contact information from the corresponding worker profile of the registered worker to the registered employer (see at least [0204] If, at step 327, it is determined that the individual is interested in pursing the opportunity with the employer, the central processing computer 10 will, at step 330, put the individual and the employer in contact with each other by transmitting contact information to either or both of the individual and/or the employer. The contact information may include the employer's name, address, person to contact, contact individual at the employer, telephone number, fax number, e-mail, and/or any other contact information for tbe employer and/or the individual's name, address, telephone number, fax number, e-mail, and/or any other contact information for tbe individual. The employer and the individual may thereafter proceed with the interview, employment screening, and/or recruitment, processes).
	It would have been obvious to one of ordinary skill in the art to include in the  matching of potential workers with employees of the combined invention of Frazier, Bochaton, and Balasia, the contact information of the employee provided to the employer as taught by Joao since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of allowing the employer to contact a potential employee for follow up or hiring. 

In respect to claim 10, the combined invention of Frazier, Bochaton, Balasia, and Joao disclose the method of claim 9 (see Id.),  Joao disclosing wherein coordinating further includes [processing an Application Programming Interface (API)] and scheduling the temporary job with the corresponding worker contact information in the corresponding work scheduling system from the corresponding employer profile of the registered employer (see at least [0237] In another preferred embodiment, including in any and/or all of the embodiments described herein, the present invention can be utilized for providing scheduling services for, and/or on behalf of, any of the individuals and/or employers described herein. In this embodiment, the present invention can maintain work schedules, and/or scheduling data and/or information, of and for individuals, independent contractors, temporary workers, and/or freelancers. The present invention can also maintain the work schedules, and/or scheduling data and/or information, of and for employers and/or hiring entities, including dates and/or times when the employer and/or hiring entity will, or may, be in need of help or assistance which can be provided by any of the individuals, independent contractors, temporary workers, and/or freelancers described herein [i.e. scheduling the temporary job with the corresponding worker contact information in the corresponding work scheduling system from the corresponding employer profile of the registered employer]).
	Bochaton further discloses wherein coordinating further includes processing an Application Programming Interface (API) (see at least [0060] Regarding tools and templates available to create a job, once a job is created, a user may be able to: edit a job, save a job, post a job (post a saved job), edit a posted job and re-post a job, copy a job, delete a job, or share a job, for example. Jobs can be created using the Freeform tab, imported from a file, via API into existing systems. Job headers may use the standard template provided below. The Freeform tab may provide the flexibility to cut and paste job descriptions from existing documents).

Claim 20 recites substantially the same limitations as those found in claim 10, and is rejected using the same rationale. 

In respect to claim 11, the combined invention of Frazier, Balasia, Bochaton, and Joao disclose method of claim 10 (see Id.), Frazier further disclosing wherein coordinating further includes processing a payment upon completion of the temporary job based on an event raised from the corresponding work scheduling system using the corresponding payment account and the corresponding payment system of the registered employer and the corresponding payment account obtained from the corresponding worker profile of the registered worker (see at least [0039] Next, in step 252, the computing system 24 may optionally send the calculated salary via direct deposit to the employee S's requested bank account. In an alternate embodiment of the present invention, the system 20 may mail payments directly to the employee S. Additionally, the deposit account established by the system to the employee Z. In step 254, the financial institution utilized in establishing a credit account for the employer Z may be notified of the completion of employment by the employee Z. The financial institution may then debit the employer Z's account the appropriate amount, including salary for the employee S. Additionally, the debited amounted is added to a monthly bill. Next, in step 256, if utilizing the credit account, the financial institution bills the employer Z, preferably through a monthly billing system. However, any billing scheme may be utilized which allows proper transfer of funds from the employer Z to the system 20 and the employee S. In step 258, employer Z pays the bill to either the financial institution, the system 20, or directly to employee S, depending on the billing schemed used. The method then moves from step 258 to 260 where, if the financial institution is utilized for payment by the employer Z, the financial institution pays the system 20 the service fees due for filling the job vacancy of employer Z).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (U.S. 2002/0123921), Balasia et al. (U.S. 2019/0259002), hereinafter Balasia), in further view of Bochaton (U.S. 2018/0301218), in further view of Ovick et al. (U.S. 2016/0104096).
In respect to claim 16, the combined invention of Frazier, Balasia, and Bochaton disclose the method of claim 14 (see Id.), wherein providing the ranked listings further includes sorting the ranked listings based on worker ratings maintained on the work assignment platform for the matching workers through the particular employer interfaces.
	Analogous art Ovick discloses wherein providing the ranked listings further includes sorting the ranked listings based on worker ratings maintained on the work assignment platform for the matching workers through the particular employer interfaces (see at least [0066] In some embodiments, the rating and/or review information and/or the number of ratings and/or reviews is used in a targeted search to rank search results. In further embodiments, the user with better rating or review ranks higher in a search result list than a user with a lower rating and/or review. In other embodiments, the user with more individual rating and/or review entries appears higher in a search result list than a user with less rating and/or review entries).	
It would have been obvious to one of ordinary skill in the art to include in the ranking of potential employees of Frazier, Balasia, and Bochaton the ranking using worker ratings as taught by Ovick since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of using any pertinent parameters to determine the best candidate for the employer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
    

    
        1 See MPEP 2106.05(f). 
        2 See MPEP 2106.05(f) (2)
        3 See MPEP 2106.05(d) II. iii, iv. 
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        6 See Applicant’s specification, FIG. 4 and paragraphs [0089]-[0092], which describe the ‘network based assignment platform’.